DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 10/25/2021 and 10/27/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.

Response to Arguments
Applicant’s Amendments and arguments filed 12/24/2021 have been noted and entered for consideration. 

With regard to the objections to Claims, Applicant’s arguments filed 12/24/2021 in view of the amendments have been fully considered and are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 12/24/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/24/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 1-5, 9-13, 16-22, 25-33 and 36-42 are objected to because of the following informality:  
Claim 1 recites, “the transmitter comprises a transmitter module” (lines 3-4). It is suggested to insert a colon “:” after “comprises”. Claims 17, 37, 39, 41 and 42 are objected to at least based on a similar rational applied to claim 1.
Claim 17 recites, “in a second stage of two stage addressing scheme” (line 8). It is suggested to replace it with “second stage of the two-stage addressing scheme” for clarity. Claim 31 recites, “a two-stage addressing scheme” (last line at page 8) and “in a first stage ....” (first line at page 9). It is suggested to replace them with “the two-stage addressing scheme” and “in the first stage”, respectively for clarity. Claim 32 (see, first line at page 10), claim 33 (see, last line at page 10), claim 36 (see, line 7), claim 39 (see, line 8) and claim 40 (see, line 8) are objected to at least based on a similar rational applied to claim 17 or 31.
Dependent claims are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 5, 9-10, 17-18, 22, 25, 29, 31-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Smith et al (US Publication No 2003/0149824).
Note: Smith was cited by the applicant in the IDS received on 10/27/2021. 

Regarding claim 31, Fujinami teaches, a system [FIG. 1; ¶0035 and 0039, a wireless LAN system including access point (AP) 11, terminal 12 and terminal 13], comprising: 
a transmitter [FIG. 1; ¶0035, AP 1], is configured to communicate with a multiplicity of receivers [FIG. 1; ¶0035, configured to communicate with the terminals 12 and 13], wherein the transmitter comprises a transmitter module [FIG. 2; ¶0035, AP 11 comprising wireless communication unit 23], wherein the transmitter is configured to transmit, using the transmitter module, a beacon [FIGS. 1-2 and 13; ¶0094-0096, AP 11 transmits a beacon frame using the wireless communication unit 22], the beacon comprising a non-unique addressing information [FIGS. 1 and 13; ¶0094-0096, the beacon frame comprises a broadcast address] addressing a subset of the multiplicity of receivers [FIGS. 12 and 13; ¶0094-0096, addressing the terminals 12 and 13; note that all the terminals 12 and 13 disclosed in Fujinami are also a subset of themselves, in other words, the terminals 12 and 13 are interpreted as the claimed multiplicity of receivers as well as the subset thereof], the subset comprising at least two receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, the terminals 12 and 13 comprises at least two receivers], wherein... the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit, using the transmitter module [FIG. 2, using the wireless communication unit 23], a data packet to the subset of the multiplicity of receivers addressed in the first stage [FIGS. 1, 5a and 13; ¶0063 and 0094-0096, AP 11 transmits a multicast data frame (i.e., data packet) to the terminals 12 and 13], wherein the data packet comprises a further addressing information [FIGS. 1, 5a and 13; ¶0094-0096, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)], the further addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0094-0096, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
a receiver out of the multiplicity of receivers [FIG. 1; ¶0039 and 0044, (special) terminal 13 of the terminals 12 and 13] configured to communicate with the transmitter [FIG. 13; ¶0035 and 0044 and 0094-0096, communicating with the AP 11], wherein the receiver comprises a receiver module [FIGS. 8 and 13; (special) terminal 13 including wireless communication unit 43], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to receive, using the receiver module, the beacon comprising the non-unique addressing information [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives, using the wireless communication unit 43, a beacon frame comprising a broadcast address] and to determine whether the receiver is addressed by the non-unique addressing information [¶0076-0077 and 0094-0095, address determination unit 52 of the terminal 13 analyzes/determines whether the destination address of the frame received by the terminal 13 is the broadcast address (i.e., terminal 13 is addressed by the broadcast address)], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to determine whether the data packet comprises the expected further addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, judges whether a frame is the multicast data frame including the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)], wherein, if the data packet comprises the expected further addressing information, the receiver is configured to receive, using the receiver module, and process the data packet [FIGS. 10-11; ¶0080-0083 and 0088-0089, receives, using the wireless communication unit 43, and acquires information contained in the frame (i.e., process) the multicast frame if the multicast frame includes the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)]. 
Although Fujinami teaches, “multiplicity of receiver” and “the subset of receivers” as set forth above, Fujinami does not explicitly teach (see, emphasis), ... communicate with a multiplicity of receivers using a two-stage addressing scheme; in a first stage of the two-stage addressing scheme, ... transmit ... a signal; in a second stage of the two-stage addressing scheme, ... transmit, a signal; second addressing information addressing one of the subset of the multiplicity of receivers addressed in the first stage by first addressing information; ... communicate with the transmitter using a two-stage addressing scheme; ... receive in a first stage of the two-stage addressing scheme; if the receiver is addressed by the non-unique addressing information, ... determine whether the signal comprises expected addressing information; ... a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers.
However, Smith teaches, ... communicate with a multiplicity of receivers using a two-stage addressing scheme [FIGS. 2A-2B; ¶0039-0047, device 104d/master device communicates with other devices 104a-c using a two stage addressing scheme based on primary and secondary addresses]; in a first stage of the two-stage addressing scheme, ... transmit ... a signal [FIGS. 2A-2B; ¶0039-0040, at steps 202 and 252, in a first stage using the primary address, the device 104d transmits first datum in a message (to other devices 104a-c over a bus)]; in a second stage of the two-stage addressing scheme, ... transmit, a signal [FIGS. 2A-2B; ¶0041-0043, at steps 204 and 256, in a second stage using the secondary address, the device 104d transmits datum (to other devices 104a-c)]; second addressing information addressing one of the subset of the multiplicity of receivers addressed in the first stage by first addressing information [FIGS. 2A-2B; ¶0045-0047, the secondary address addressing one of the subset of the devices 104a-c addressed in the first stage (using the primary address) by the primary address]; ... communicate with the transmitter using a two-stage addressing scheme; ... receive in a first stage of the two-stage addressing scheme [FIGS. 2A-2B; ¶0039-0047, (slave) device 104b communicates with the (master) device 104d using the two-stage addressing scheme based on the primary and secondary addresses]; if the receiver is addressed by the first addressing information [FIGS. 2A-2B; ¶0040 and 0045, at step 254, each slave device determines whether the transmitted primary address is the primary address of the slave device (YES)], ... determine whether the signal comprises expected addressing information [FIGS. 2A-2B; ¶0042, at step 258, determines whether the transmitted secondary address is the slave device’s secondary address]; ... a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers [FIGS. 2A-2B; ¶0035 and 0040, see, each slave device receives the transmitted primary address .. and determines whether the transmitted primary address is the primary address of the salve device (step 254). If a slave device determines that the transmitted primary address is NOT the slave device’s primary address; note that there exists at least one slave device/receiver (among all devices) not addressed by the primary address and other slave devices/receivers (i.e., subset of receivers) addressed by the primary address; in other words, all the receiving devices are interpreted as the claimed “multiplicity of receivers” and the other device(s) (addressed by the primary address) are interpreted as the claimed “subset of receivers”, thus the number of the other devices (addressed by the primary address) (see, also ¶0035, the primary address specifics a device group (a subset of the devices on the bus 102)) is smaller than the number of all the receiving devices]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including the above-mentioned features as taught by Smith because it would provide the system of Fujinami with the enhanced capability of allowing for addressing multiple devices simultaneously and increasing flexibility with respect to the number of devices addressed by any particular message [¶0072 of Smith].

Regarding claim 1, claim 1 does not recite additional patentable claimed features besides what is recited in claim 31, and thus Fujinami in view of Smith teaches, all the limitations of claim 1, as set forth above in claim 31. Therefore, claim 1 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 2, Fujinami teaches, wherein the non-unique addressing information and the further addressing information together uniquely address the one receiver out of the multiplicity of receivers [FIG. 13; ¶0094-0095, the broadcast address (i.e., non-unique addressing information) and the unique information (i.e., further addressing information) uniquely address the terminal 13 out of the terminals 12 and 13].  

Regarding claim 3, Fujinami teaches, wherein the further addressing information uniquely addresses the one receiver out of the subset of the multiplicity of receivers [FIG. 13; ¶0094-0095, the unique information (i.e., further addressing information) uniquely addresses the terminal 13 out of the terminals 12 and 13].  

Regarding claim 5, Fujinami teaches, wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit third data comprising a unique addressing information uniquely addressing the one receiver of the multiplicity of receivers [FIG. 10; ¶0081, at step 204, receives/transmits a frame (i.e., third data; note that the frame at step 204 is different from the beacon frame or multicast frame) which is destined for the terminal 13 comprising an inherent address uniquely addressing the terminal 13 of the terminals 12 and 13; further see, ¶0005-0006 and 0039].  

Regarding claim 9, Fujinami teaches, wherein the data packet comprises the further addressing information [FIGS. 1, 5a and 13; ¶0094-0096, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)], wherein the data packet comprises the further addressing information in a data field of the data packet [FIGS. 1, 5a and 13; ¶0094-0096, the multicast data frame comprises the unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information) in a data field of the frame].  

Regarding claim 10, Fujinami teaches, wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to assign the further addressing information to the one receiver [FIGS. 1 and 13; ¶0094-0096, sets multicast destination address and sends the multicast destination address via the multicast frame to the terminal 13 and the terminal 13 receives the frame with the multicast destination address set therein; note that setting/sending an address to a receiver and the receiver receiving the address is considered as assigning the address to the receiver].  

Regarding claim 17, claim 17 does not recite additional patentable claimed features besides what is recited in claim 31, and thus Fujinami in view of Smith teaches, all the limitations of claim 17, as set forth above in claim 31. Therefore, claim 17 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 18, Fujinami teaches, the receiver comprises a unique address for communicating with the transmitter [¶0035, 0040, 0063 and 0094, the terminal 13 comprises unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, comprises an inherent address of the terminal 13; note that the unique information with a multicast address and the inherent address are for communicating with the AP 11].  

Regarding claim 22, Fujinami teaches, the receiver is configured to receive the non-unique address from a transmitter [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives a beacon frame comprising a broadcast address (i.e., non-unique address) from the AP 11 ].  

Regarding claim 25, claim 25 recites similar features to claim 9. Thus, claim 25 is rejected at least based on a similar rational applied to claim 9.  

Regarding claim 29, Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to stop receiving the data packet [FIG. 10; ¶0090 and 0094-0096, discard a frame] if the data packet does not comprise the further addressing information [FIG. 10; ¶0090 and 0094-0096, if the frame is not a multicast frame including the unique information].  

Regarding claim 32, claim 32 does not recite additional patentable claimed features besides what is recited in claim 31, and thus Fujinami in view of Smith teaches, all the limitations of claim 32, as set forth above in claim 31. Therefore, claim 32 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 33, claim 33 does not recite additional patentable claimed features besides what is recited in claim 31, and thus Fujinami in view of Smith teaches, all the limitations of claim 33, as set forth above in claim 31. Therefore, claim 33 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 36, Fujinami teaches, a non-transitory digital storage medium having a computer program stored thereon to perform actions  [FIGS. 2 and 8; ¶0046 and 0074, ROM 22/42 storing program executed by CPU 21], when said computer program is run by a computer  [FIGS. 2 and 8; ¶0046 and 0074, the program stored in the ROMs are executed by CPU 21].  
	Therefore, claim 36 is rejected at least based on a similar rational applied to claim 32.

Regarding claim 37, Fujinami teaches, a transmitter for communicating with a multiplicity of receivers [FIG. 1; ¶0035, AP 11 for communicating with terminals 12 and 13], wherein the transmitter is configured to communicate with a multiplicity of receivers [FIG. 1; ¶0035, the AP11 is configured to communicate with the terminals 12 and 13], wherein the transmitter comprises a transmitter module [FIG. 2; ¶0035, AP 11 comprising wireless communication unit 23], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit, using the transmitter module, first data [FIGS. 1 and 13; ¶0035, 0040 and 0094, AP 11 transmits a beacon frame (i.e., first data) using the wireless communication unit 22], the first data comprising a non-unique addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094-0096, the beacon frame comprises a broadcast address] addressing a subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, addressing the terminals 12 and 13; note that all the terminals 12 and 13 disclosed in Fujinami are also a subset of themselves, in other words, the terminals 12 and 13 are interpreted as the claimed multiplicity of receivers as well as the subset thereof], the subset comprising at least two receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, the terminals 12 and 13 comprises at least two receivers], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit, using the transmitter module, second data [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., second data) using the wireless communication module 23], wherein the second data comprises a further addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094-0096, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)] or wherein the second data is transmitted according to the further addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the multicast data frame is transmitted based on the multicast address (i.e., further addressing information), the further addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0044 and 0094-0095, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
wherein the transmission of the first data and the transmission of the second data are separate and/or independent transmissions [FIGS. 1 and 13; ¶0068 and 0094, transmission of the beacon frame and transmission of the multicast data frame including the unique information frame are sent in different times (i.e., separate and independent transmissions)];
wherein the first data and the second data are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
Although Fujinami teaches, “multiplicity of receiver” and “the subset of receivers”, Fujinami does not explicitly teach (see, emphasis), a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers.
However, Smith teaches, a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers [FIGS. 2A-2B; ¶0040, see, each slave device receives the transmitted primary address .. and determines whether the transmitted primary address is the primary address of the salve device (step 254). If a slave device determines that the transmitted primary address is NOT the slave device’s primary address; note that there exists at least one slave device/receiver (among the devices 104a-c) not addressed by the primary address and other slave devices/receivers (i.e., subset of receivers) addressed by the primary address; in other words, all the receiving devices 104a-c are interpreted as the claimed “multiplicity of receivers” and the other device(s) (addressed by the primary address) are interpreted as the claimed “subset of receivers”, thus the number of the other devices (addressed by the primary address) is smaller than the number of all the receiving devices 104a-c]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including the above-mentioned features as taught by Smith because it would provide the system of Fujinami with the enhanced capability of allowing for addressing multiple devices simultaneously and increasing flexibility with respect to the number of devices addressed by any particular message [¶0072 of Smith].

Regarding claim 38, claim 38 recites similar features to claim 37. Thus, claim 38 is rejected at least based on a similar rational applied to claim 37.

Regarding claim 39, claim 39 does not recite additional patentable claimed features besides what is recited in claim 31, and thus Fujinami in view of Smith teaches, all the limitations of claim 39, as set forth above in claim 31. Therefore, claim 39 is rejected at least based on a similar rational applied to claim 31.

Regarding claim 40, claim 40 recites similar features to claim 39. Thus, claim 40 is rejected at least based on a similar rational applied to claim 39.

Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Smith et al (US Publication No 2003/0149824) and further in view of Gong et al (US Publication No. 2011/0141892).

Regarding claim 4, although Fujinami teaches, “the further addressing information addresses the one receiver out of the multiplicity of receivers”, as set forth above, Fujinami in view of Smith does not explicitly teach (see, emphasis), addressing information “non-uniquely” addresses one receiver.
	However, Gong teaches, transmits addressing information “non-uniquely” addressing one receiver [FIG. 1; ¶0033, 0040 and 0047-0048, (wireless communication unit 108) informs/transmits a group/multicast address (i.e., addressing information non-uniquely addressing) to each of wireless communication devices 144, 146 and 148 in a group 130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Smith by modifying the addressing information of Fujinami to be addressing information non-uniquely addressing a receiver as taught by Gong in order to enable a transmitter of the system with simultaneously communicating with other receivers [¶0033 of Gong].

Regarding claim 11, although Fujinami teaches, “the transmitter”, “the non-unique addressing” and “receivers of the subset of the multiplicity of receivers”, as set forth above in claim 1, Fujinami in view of Smith does not explicitly teach (see, emphasis), “assign” the non-unique addressing information to the one receiver “in dependence on operation parameters” of the other receivers of the subset of the multiplicity of receivers, which are also addressed by the non-unique addressing information.  
	However, Gong teaches, “assign” non-unique addressing information to one receiver [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns a group 130 with a group/multicast address (i.e., non-unique addressing information) to one of the wireless communication devices 144, 146, 148 (i.e., one receiver)] “in dependence on operation parameters” of the other receivers [¶0034 and 0040-0042, based on directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148] of a subset of a multiplicity of receivers [¶0040-0042, the group 140 of all the UEs including the groups 130 and 140], which are also addressed by the non-unique addressing information [¶0040-0042, to the other of the wireless communication devices 144, 146, 148 are also addressed by the group/multicast address (i.e., non-unique addressing information)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Smith by including “assign the non-unique addressing information to the one receiver in dependence on operation parameters of the other receivers of the subset of the multiplicity of receivers“ as taught by Gong because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Regarding claim 12, although Fujinami teaches, “the transmitter”, “the subset of receivers out of the multiplicity of receivers” and “the non-unique addressing”, as set forth above in claim 1, Fujinami does not explicitly teach (see, emphasis), select the subset of receivers out of the multiplicity of receivers. 
	However, Smith teaches, select the subset of receivers out of the multiplicity of receivers [FIGS. 2A-2B; ¶0035 and 0040, (the device 104d) transmits the primary address to a subset (e.g., 104a-c) of the devices bus 102 to specify a device group corresponding to the subset, which requires selecting the subset out of all the devices on the bus 102 beforehand]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including the above-mentioned features as taught by Smith because it would provide the system of Fujinami with the enhanced capability of allowing for addressing multiple devices simultaneously and increasing flexibility with respect to the number of devices addressed by any particular message [¶0072 of Smith].
	Although Fujinami in view of Smith teaches, “select the subset of receivers out of the multiplicity of receivers”, Fujinami in view of Smith does not explicitly teach (see, emphasis), select the subset of receivers out of the multiplicity of receivers in dependence on operating parameters of the multiplicity of receivers, and to assign the non-unique addressing information to the selected subset of receivers.  
	However, Gong teaches, select a subset of receivers out of a multiplicity of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns/selects (note that assigning a group requires selecting the group) a group 130 (i.e., subset out of the multiplicity of receivers; note that the group 130 is a subset of the groups 130 and 140) with a group/multicast address (i.e., non-unique addressing information) to wireless communication devices 144, 146 and 148] in dependence on operating parameters [¶0034  and 0040-0042, based on directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148] of the multiplicity of receivers [¶0040-0042, the groups 130 and 140], and to assign non-unique addressing information to the selected subset of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns a group 130 with a group/multicast address (i.e., non-unique addressing information) to one of the group 130 of the wireless communication devices 144, 146, 148 (i.e., selected subset of receivers)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Smith by including “select the subset of receivers out of the multiplicity of receivers in dependence on operating parameters of the multiplicity of receivers, and to assign the non-unique addressing information to the selected subset of receivers“ as taught by Gong because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Regarding claim 13, although Fujinami in view of Smith teaches, “operating parameters” as set forth above in claim 12, Fujinami in view of Smith does not explicitly teach (see, emphasis), the operating parameters are at least one out of physical limitations of the receivers and an expected number of transmissions to the receivers.  
	However, Gong teaches, select a subset of receivers out of a multiplicity of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns/selects (note that assigning a group requires selecting the group) a group 130 (i.e., subset out of the multiplicity of receivers; note that the group 130 is a subset of the groups 130 and 140) with a group/multicast address (i.e., non-unique addressing information) to wireless communication devices 144, 146 and 148] in dependence on operating parameters which are at least one out of physical limitations of receivers [¶0034 and 0044, based on TSPEC requirements or whether the wireless communication devices support steady stream communication or provide their TSPEC information (i.e., physical limitations of receivers)] and an expected number of transmissions to the receivers [¶0034 and 0040-0042, directionality (e.g., uplink, downlink, bidirectional) (i.e., expected number of transmission to the receivers) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148; note that an expected number of transmissions to the wireless communication devices is determined depending on the directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148; for example, the wireless communication devices assigned to the downlink group are expected to have a higher number of transmissions than devices assigned to the uplink group]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Smith by including “the operating parameters are at least one out of physical limitations of the receivers and an expected number of transmissions to the receivers“ as taught by Gong because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Claims 19-21 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Smith et al (US Publication No 2003/0149824) and further in view of Kwon et al (US Publication No. 2014/0003343).

Regarding claim 19, although Fujinami teaches, the non-unique address [¶0035, 0040 and 0094, broadcast address (addressing the terminals 12 and 13)] and a unique address uniquely identifying each of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040, 0063 and 0094, unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, inherent address of the terminal 13], Fujinami in view of Smith does not explicitly teach (see, emphasis), the non-unique address is a “short  than” the unique address.
	Regarding the above-mentioned limitation, Fujinami further discloses, the multicast address or the inherent address which are considered as the claimed unique address is a MAC address of AP 11 or a MAC address of another device [see ¶0005-0006, 0039, 0045 and 0061; note that the MAC address has a length of 48bits], and Kwon teaches, partial addressing information shorter than a MAC address [¶0041, partial ID corresponding to the last 9 LSBs (i.e., shorter than) of MAC address].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-unique addressing information of Fujinami in view of Smith to be shorter than any other addressing information (e.g., MAC address), as taught by Kwon, because it would provide the system of Fujinami in view of Smith with enhanced capability of improving utilization of MAC addresses in a wireless communication system [¶0004-0005 of Kwon].

Regarding claim 20, although Fujinami teaches, “the receiver” and  “non-unique address” as set forth above in claims 17-18, and Fujinami further teaches, unique address uniquely identifying the receiver [FIGS. 1 and 13; ¶0035, 0040, 0063 and 0094, unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, inherent address of the terminal 13], Fujinami in view of Smith does not explicitly teach (see, emphasis), “derive” one address “from” another address.
	However, Kwon teaches, a receiver derives one address from another [FIG. 6; ¶0027 and 0043, STA2 determines a partial ID (i.e., one address) by descrambling a packet with scrambled partial ID (i.e., another address)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Fujinami in view of Smith to have the non-unique address of Fujinami is derived from the unique address of Fujinami, as taught by Kwon because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 21, although Fujinami teaches, “the receiver”, “non-unique address” and “unique address”, as set forth above in claims 17 and 18, Fujinami in view of Smith does not explicitly teach (see, emphasis), “hash” another address “in order to acquire” one address.  
	However, Kwon teaches, a receiver hashes another address in order to acquire one address [FIG. 6; ¶0027, 0034 and 0043, STA2 descrambles using a hash function (i.e., hash) a packet with scrambled partial ID (i.e., another address) to acquire a partial ID (i.e., one address)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Fujinami in view of Smith to have the non-unique address of Fujinami is hashed from the unique address of Fujinami, as taught by Kwon because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 41, although Fujinami in view of Smith teaches, all the limitations of claim 41 for a similar rational applied to claim 31, and Fujinami further teaches, wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit, using the transmitter module, a data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., data packet) using wireless communication module 23], wherein the data packet comprises a full addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., full addressing information; note that the multicast address of Fujinami is a standard MAC address having 48 bits)], the full addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0044 and 0094-0095, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
wherein the beacon and the data packet are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
Further, Fujinami in view of Smith does not explicitly teach (see, emphasis), a partial addressing information. 
	However, Kwon teaches, transmits a partial addressing information addressing a receiver [FIG. 6; ¶0042, (STA1) transmits a packet to STA2 with scrambled ID including partial ID/address addressing the STA2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Smith by modifying the addressing information addressing a subset of the multiplicity of receivers to a partial addressing information, as taught by Kwon because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 42, claim 42 is merely different from claim 41 in that it recites claimed features from the perspective of a receiver, but recites similar features to claim 41 without adding further patentable feature. Thus, claim 42 is rejected at least based on a similar rational applied to claim 41.

Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Smith et al (US Publication No 2003/0149824) and further in view of Koprivica et al (US Publication No. 2003/0140298).

Regarding claim 16, although Fujinami teaches, the transmitter is configured to transmit the data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., data packet)], Fujinami in view of Smith does not explicitly teach (see, emphasis), separate the data packet into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the transmitter is configured to transmit the plurality of sub-data packets using at least one out of a frequency hop pattern and time hop pattern.  
	However, Koprivica teaches, a transmitter separates a data packet into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the transmitter is configured to transmit the plurality of sub-data packets using a frequency hop pattern [¶0011-0012, 0029-0036, a transmitter divides a long message (VLP 300) into a plurality of subpackets, each subpacket being short than the long message, the transmitter transmits the subpackets using frequency hopping spread spectrum communication link, with each subpacket being transmitted on a different channel in a hop sequence].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packet taught by Fujinami in view of Smith to be separate into a plurality of sub-data packets and to be transmitted using a frequency hop pattern”, as taught by Koprivica because it would provide the system of Fujinami in view of Smith with more reliable communication in the presence of interference on the communication channel and reducing complexity of the system in transmitting data packets over a wireless communication network [¶0007 and 0011 of Koprivica].

Regarding claim 30, although Fujinami teaches, the data packet that is transmitted and the receiver is configured to receive the data packet to acquire the data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, a multicast data frame (i.e., data packet)] is transmitted from the AP 11 and the terminal 13 receives/obtains the frame], Fujinami in view of Smith does not explicitly teach (see, emphasis), separated into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the plurality of sub-data packets are transmitted using at least one out of a frequency hop pattern and time hop pattern;  
wherein the receiver is configured to receive the plurality of sub-data packets and to combine the plurality of sub-data packets, to acquire the data packet.  
However, Koprivica teaches, a data packet is separated into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet [¶0011-0012, 0029-0036, a long message is divided into a plurality of subpackets, each subpacket being shorter than the long message], wherein the plurality of sub-data packets are transmitted using a frequency hop pattern [¶0011-0012, 0029-0036, the plurality of subpackets are transmitted using frequency hopping spread spectrum communication link, with each subpacket being transmitted on a different channel in a hop sequence]; wherein a receiver is configured to receive the plurality of sub-data packets and to combine the plurality of sub-data packets, to acquire the data packet [¶0012, a receiver receives the plurality of the subpackets and assembles the subpackets to acquire the original message].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the data packet taught by Fujinami in view of Smith to be separated into a plurality of sub-data packets and transmitted using a frequency hop pattern, the subpackets being combined to be data packet at receiver”, as taught by Koprivica because it would provide the system of Fujinami in view of Smith with more reliable communication in the presence of interference on the communication channel and reducing complexity of the system in transmitting data packets over a wireless communication network [¶0007 and 0011 of Koprivica].

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Smith et al (US Publication No 2003/0149824) and further in view of Chang et al (US Publication No. 2005/0049012).

Regarding claim 27, although Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to perform an action at a transmission time of the data packet [FIG. 10; ¶0082, receives the multicast frame and acquires information contained in the frame (i.e., perform action) at a transmission time of the multicast frame (note that every frame has a transmission time)] if the receiver is comprised by a subset selected by the non-unique addressing information in the beacon [¶0076-0077, 0080 and 0094-0095, when it is determined that the destination address of the frame is a broadcast address (i.e., the terminal 13 is comprised by the subset of the terminals 12 and 13 addressed by the broadcast address in the beacon)], Fujinami in view of Smith does not explicitly teach (see, emphasis), the receiver wake-up at a known transmission time of a data packet for receiving the data packet.  
	However, Chang teaches, a receiver wake-up at a known transmission time of a signal for receiving the data packet if the receiver is comprised by a subset selected [FIG. 1; ¶0005-0006, each terminal awakens at a unique predetermined paging slot (i.e., known transmission time) for a paging signal if the terminal is comprised by a group of GSM terminals selected].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver taught by Fujinami in view of Smith to wake up at a predetermined transmission time as taught by Chang because it would provide the system of Fujinami in view of Smith with the enhanced capability of making it easier to implement and manage such predetermined paging time in wireless communication systems [¶0006 of Chang].

Regarding claim 26, claim 26 recites only a subset of what is recited in claim 27. Thus, claim 26 is rejected at least based on a similar rational applied to claim 27.   

Regarding claim 28, although Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to perform an action [FIG. 10; ¶0082, receives the multicast frame and acquires information contained in the frame (i.e., perform action) according to the expected further addressing information [¶0076-0077, 0082 and 0094-0095, according to the unique information included in the multicast address frame when destination address of the frame is the multicast address frame], Fujinami in view of Smith does not explicitly teach (see, emphasis), the receiver wake-up for receiving the data packet.  
	However, Chang teaches, a receiver wake-up for receiving a signal [FIG. 1; ¶0005-0006, each terminal awakens for receiving a paging signal].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver taught by Fujinami in view of Smith to wake up for receiving a signal as taught by Chang because it would provide the system of Fujinami in view of Smith with the enhanced capability of allowing the system to reduce power consumption of a terminal [¶0005 of Chang].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hofmann et al (US Publication No. 2005/0182884) [FIG. 2; ¶0026-0032]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469